A
^     Fill in this information to identify your case:

                                 JOSHUA MARQUEZ
                                 First Name                          MiddleName                           LastName
      Debtor 2
      (Spouse if, filing)                                            Middle Name                         Last Name


      United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

      Case number
      (if known)
                                                                                                              9-0 5                                                     D Check if this is an
                                                                                                                                                                          amended filing



     Official Form 106Sum
     Summa of Your Assets and Liabilities and Certain Statistical Information                                                                                                    12/15
     Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether,bothareequally responsibleforsupplyingcorrect
     information.Filloutall ofyourschedulesfirst;thencompletetheinformationonthisform. Ifyouarefilingamendedschedulesafteryoufile
    your originalforms, you mustfill outa newSummaryand checkthe boxatthetop ofthis page.
      Part 1:        Summarize Your Assets

                                                                                                                                                                          Your assets
                                                                                                                                                                          Value of what you own

      1.     Schedule A/B: Property (Official Form 106A/B)
             1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................ $                           0.00
             1b. Copy line62, Total personalproperty, from ScheduleA/B..................................................................................... $                               1,875. 00
             1c. Copy line63, Total ofall property on ScheduleA/B............................................................................................... $                          1,875.00
     Part 2:        Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

     2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
            2a. Copythe total you listed in ColumnA, Amountofclaim, atthe bottomofthe last pageofPart 1 ofScheduleD...                                                    $                     0.00
     3.     Schedule E/F:CreditorsWhoHaveUnsecuredClaims(OfficialForm 106E/F)
            3a. Copy thetotal claimsfrom Part 1 (priority unsecuredclaims)from line6e of ScheduleE/F.................................                                     S                     0.00
            3b. Copy thetotal claimsfrom Part2 (nonpriority unsecured claims) from line6j ofSchedule E/F............................                                      $              55. 300. 00

                                                                                                                                      Your total liabilities $                        55, 300. 00

     Part 3:        Summarize Your Income and Ex                   nses

     4.     Schedule I: Your Income(Official Form 1061)
            Copy your combined monthly incomefrom line 12 of ScheduleA..............................................................................                      $               2,000.00

     5.     Schedule J: Your Expenses (Official Form 106J)
            Copy your monthly expensesfrom line 22c of ScheduleJ..........................................................................                                $               2,780.00

     Part 4         Answer These Questions for Administrative and Statistical Records

     6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
            D No. You have nothing to report onthispartoftheform. Checkthisboxandsubmitthisformto thecourtwithyourotherschedules.
               Yes
     7      Whatkind of debt do you have?

                    Yourdebts are primarily consumer debts. Consumer debtsarethose "incurred byan individual primarily fora personal, family, or
                    household purpose. " 11 U. S.C. § 101(8). Fill out lines 8-9gforstatistical purposes. 28 U. S.C. § 159. ~ ' " ~,---..-., -....,,
            D Yourdebtsarenotprimarilyconsumerdebts.Youhavenothingto reportonthispartoftheform. Checkthisboxandsubmitthisformto
                   the court with your other schedules.
     OfficialForm 106Sum                      SummaryofYourAssets andLiabilitiesandCertainStatistical Information                                                              page 1 of 2
    SoftwareCopyright(c)1996-2018 BestCase,LLC- www.bestcase.com                                                                                                               ggg,gaseBankruptcy
                   Case 2:19-bk-02552-BKM                                 Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                                           Desc
                                                                          Main Document    Page 1 of 33
  Debtor 1      JOSHUA MARQUEZ                                                             Case number (if known)

  8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
        122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                  2,666. 00


  9.   Copy the following special categories of claims from Part4, line 6 of ScheduleE/F-

                                                                                                       Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domesticsupport obligations(Copy line 6a.)                                                  $                     0.00
       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                       $                    J.OO
       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)             $                    0. 00
       9d. Student loans. (Copy line 6f.)                                                              $               5, 000. 00
       9e. Obligations arising out of a separation agreement or divorce that you did not report as
             priority claims. (Copy line 6g.)                                                          $                    0.00

       9f. Debtsto pension or profit-sharingplans, and othersimilardebts. (Copy line6h.)              +$                    0.00


       9g. Total. Add lines 9a through 9f.                                                                           5, 000. 00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
SoftwareCopyright(c) 199S-2018Best Case, LLC-www.bastcase.com                                                                       BestCaseBankruptcy
           Case 2:19-bk-02552-BKM                           Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                          Desc
                                                            Main Document    Page 2 of 33
  Fill in this information to identify your case and this filing:
  Debtor 1                   JOSHUAMARQUEZ
                             First Name                      MiddleNams                       Last Name

  Debtor 2
  (Spouse, iffiling)         First Name                      MiddleName                      Last Name


  United States BankruptcyCourtforthe: DISTRICTOFARIZONA

  Case number
                                                                                                                                                          D   Check ifthis is an
                                                                                                                                                              amended filing


 Official Form 106A/B
 Schedule A/B: Propert                                                                                                                                        12/15
 l?,^?.c,!?J?^.tT.^!y'^?^aratelyl.i?and d. escrib?items-Li?.a".?ssetonlyonce. Ifanassetfitsinmorethanonecategory,listtheassetinthecategorywhereyou
 ?!11"l^t-?s-b?.st' Beascomplete andaccurate as possible. Iftwo married people arefiling together, both areequally responsible forsupplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your'name and case number (if known).
 Answer every question.

  Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1 Doyou own or haveanylegalorequitableinterest in anyresidence,building, land, orsimilarproperty?

          No. Go to Part2.
   a Yes. Whereistheproperty?

 Part 2: DescribeYour Vehicles


Doyo" own, lease, or have legal orequitable interest inanyvehicles, whetherthey are registered or not? Includeanyvehicles you ownthat
someone else drives. Ifyou lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.
3. Cars, vans,trucks, tractors, sport utility vehicles, motorcycles
          No
   D Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          No
   D Yes



 5 Addthedollarvalueoftheportionyouownforall ofyourentriesfrom Part2, includinganyentriesfor
    .
        pages you have attached for Part 2. Write that number here..............................................   _..... '....................... =>                 $0. 00

 Part 3: Describe Your Personal and Household Items
        you ownor haveany legal orequitableinterestin any ofthefollowing items?                                                                         Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    D No
          Yes. Describe.....


                                      BEDROOMFURNITURE$200: 2 BEDS, 1 DRESSER
                                      LIVINGROOMFURNITURE$100: TVSTAND,2 ENDTABLES
                                      KITCHEN ITEMS $75: POTS, PANS, PLATES & UTENSILS
                                      DINING ROOM FURNITURE $200: TABLE & 6 CHAIRS                                                                                     $575.00




Official Form 106A/B                                                      ScheduleA/B: Property                                                                           page 1
SoftwareCopyright(c) 1996-2018Best Case, LLC- www.bestcase.com
                                                                                                                                                                BestCaseBankruptcy
               Case 2:19-bk-02552-BKM                           Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                                  Desc
                                                                Main Document    Page 3 of 33
  Debtor 1      JOSHUA MARQUE2                                                                     Case number (if known)

 7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               includingcell phones, cameras, media players, games
     D No
        Yes. Describe.....


                                   TV'S 2 X 65", X BOX                                                                                            $600. 00

 8. Collectibles of value
     Examples:Antiquesandfigurines;paintings,prints, orotherartwork;books, pictures, or otherart objects; stamp, coin, orbaseballcardcollections;
                  other collections, memorabilia, collectibles
        No
     D Yes. Describe.....

 9. Equipment for sports and hobbies
     Examples:Sports,photographic,exercise,andotherhobbyequipment;bicycles,pooltables,golfclubs,skis;canoesandkayaks;carpentrytools;
                  musical instruments
        No
    D Yes. Describe.....

 10. Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
    D Yes. Describe.....

11. Clothes
     Examples:Everydayclothes, furs, leathercoats, designerwear, shoes, accessories
    D No
        Yes. Describe.....


                                  CLOTHING                                                                                                        $200. 00

12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
    D Yes. Describe.....

13. Non-fann animals
    Examples: Dogs, cats, birds, horses
      No
    D Yes. Describe.....

14. Anyotherpersonalandhouseholditemsyoudidnotalreadylist, includinganyhealthaidsyoudidnotlist
       No
    D Yes. Givespecificinformation.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
      for Part 3. Write that number here                                                                                                  $1, 375. 00

 Part 4: DescribeYour Financial Assets
 Uo you own or have any legal or equitable interest in any ofthe following?                                                     Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.
16. Cash
      Examples:Moneyyou haveinyourwallet, inyourhome, ina safedepositbox,andon handwhenyoufileyourpetition
       No
    D Yes.



Official Form 106A/B                                             ScheduleA/B: Property                                                               page 2
SoftwareCopyright(c) 1996-2018BestCase, LLC- www.bestcase.com                                                                            Best Case Bankruptcy
            Case 2:19-bk-02552-BKM                          Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                               Desc
                                                            Main Document    Page 4 of 33
  Debtor 1        JOSHUA MARQUEZ                                                                              Case number (ifknown)
 17. Deposits of money
       Examples:Checking,sayings orotherfinancialaccounts;certificatesofdeposit;sharesincreditunions,brokeragehouses,andothersimilar
                      institutions. If you have multiple accounts with the same institution, list each.
     D No
       Yes........................                                          Institution name:


                                       17. 1. CHECKING                      WELLS FARGO BANK XXX9685                                     $300. 00

 18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
     D Yes..................                  Institution or issuer name:

 19. Non-publjcly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnerehip, and
     jointventure                                    '           .                ---. --.»-...--... -.. -, i.-«~-...^,,
        No
     D Yes. Givespecificinformationaboutthem.
                               Nameofentity:                                                                  % ofownership:
 20. Governmentandcorporatebondsand other negotiableandnon-negotiableinstruments
     Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
     Non-negotiable instruments arethose you cannot transfer to someone by signing or delivering them.
        No
     D Yes. Give specific information about them
                                         Issuer name:

21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thriftsavings accounts, orotherpension orprofit-sharing plans
    D No
        Yes. List each account separately.
                                Type ofaccount:                             Institution name:

                                       401K                                 ACKERSTONE                                                   $200.00

22. Security deposits and prepayments
      Yourshareofall unused deposits you havemadesothatyou maycontinue service or usefrom a company
      Examples:Agreementswithlandlords,prepaidrent, publicutilities(electric,gas,water),telecommunicationscompanies,orothers
        No
    D Yes......................                                             Institution name or individual:

23. Annuities(Acontractfora periodicpaymentofmoneytoyou,eitherforlifeorfora numberofyears)
        No
    D Yes.............            Issuer name and description.

24- !n.tore?te i"-an.educationJRA'ina"accountina qualifiedABLEprogram,orundera qualifiedstatetuition program.
    26 U.S.C. §§530(b)(1), 529A(b), and 529(b)(1). ' - ---- - -- .-°--' -- -- " ..-.. - -"» -"- i-. ^-...
        No
    D Yes.............            Institutionnameanddescription.Separatelyfiletherecordsofanyinterests. 11U.S.C.§ 521(c):
25. Trusts, equitableorfuture interests in property (otherthananything listed in line1),andrightsorpowersexercisableforyourbenefit
       No
    D Yes. Give specific information about them...

26. Patents,copyrights,trademarks,tradesecrets,andotherintellectualproperty
    Examples:Internetdomainnames,websites,proceedsfromroyaltiesandlicensingagreements
       No
    d Yes. Give specific information about them...

27. Licenses,franchises,and othergeneral intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
    D Yes. Givespecificinformationaboutthem...
OfficialForm106A/B                                                  ScheduleA/B:Property                                                     page 3
SoftwareCopyright(c) 1996-2018 BestCase, LLC- www.bestcase.com
             Case 2:19-bk-02552-BKM                          Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                          Desc
                                                             Main Document    Page 5 of 33
   Debtor 1        JOSHUA MARQUEZ                                                                       Case number (if known)


   Money or property owedtoyou?                                                                                                     Current value ofthe
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.
  28. Tax refundsowed to you
          No
      D Yes. Givespecific information aboutthem, including whether you already filedthe returns andthetaxyears.......

 29. Family support
        Examples:Pastdueorlumpsumalimony,spousalsupport,childsupport, maintenance,divorcesettlement, propertysettlement
          No
      D Yes. Givespecificinformation......

 30. Other amounts someone owes you
        Examples:UnpaMwages,disabilityinsurancepayments,disabilitybenefits,sickpay,vacationpay, workers'compensation,SocialSecurity
                      benefits; unpaid loans you madeto someone else
         No
     D Yes. Givespecificinformation..
 31. Interests in insurance policies
        Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
         No
     D Yes. Nametheinsurance company ofeach policy and list itsvalue.
                                            Company name:                                      Beneficiary:                         Surrender or refund
                                                                                                                                    value:

 32. Any interest in property that is due you from someone who has died
       Ifyouarethebeneficiaryofa livingtrust,expectproceedsfroma lifeinsurancepolicy,orarecurrentlyentitledto receiv
       someone has died.
         No
     D Yes. Givespecificinformation..

33. Claims againstthird parties, whether or notyou havefileda lawsuitormadea demand for payment
       Examples: Accidents, employment disputes, insurance claims, or rights to sue
         No
     D Yes. Describeeachclaim.

34. Othercontingentandunliquidatedclaimsofeverynature,includingcounterclaimsofthedebtorandrightstosetoffclaims
         No
     D Yes. Describeeachclaim.

35. Any financialassetsyou did notalreadylist
         No
     D Yes. Give specific information..

 36. Addthedollarvalue ofall ofyourentriesfrom Part4, ir
        for Part 4. Write that number here.                                                                                                     $500. 00

 Part5: DescribeAnyBusiness-RelatedPropertyYouOwnorHaveanInterestIn.Listanyrealestatein Part1.
37 Doyou ownorhaveanylegal orequitable interest in any business-related property?
       No. Go to Part6.
   D Yes. Go to line 38.




Official Form 106A/B                                                   ScheduleA/B: Property                                                            page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com
                                                                                                                                             BestCase Bankruptcy
              Case 2:19-bk-02552-BKM                               Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                            Desc
                                                                   Main Document    Page 6 of 33
  Debtor 1        JOSHUA MARQUEZ                                                                                 Case number (if known)

  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             Ifyou own or have an interest in farmland, list it in Part 1.


 46.        you ownor haveany legal or equitableinterestin anyfarm-orcommercialflshing-relatedproperty?
            No. Go to Part 7.
        D Yes. Goto line 47.

  Part?:          DescribeAll PropertyYou Own or Havean Interest in ThatYou Did Not ListAbove

 53. Do you have other property of any kind you did not already list?
     Examples:Seasontickets, country club membership
           No
     D Yes. Give specific information.........

  54. Add the dollarvalue of all ofyour entries from Part 7. Writethat number here                                                                    $0. 00

  PartS:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2                                                                                                                   $0. 00
 56. Part 2: Total vehicles, line 5                                                                    $0.00
 57. Part3: Total personal and household items, line 15                                         $1, 375. 00
 58. Part 4: Total financial assets, line 36                                                         $500.00
 59. Part 5: Total business-related property, line 45                                                  $0. 00
 60. Part 6: Total farm- and fishing-related property, line 52                                         $0.00
 61. Part 7: Total other property not listed, line 54                                                  $0.00

 62. Total personal property. Add lines 56 through 61...                                        $1,875. 00      Copy personal property total        $1, 875. 00
 63. Total of all property on ScheduleA/B. Add line 55 + line 62                                                                                $1, 875. 00




Official Form 106A/B                                                         ScheduleA/B: Property                                                        page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com
                                                                                                                                               BestCase Bankruptcy
                Case 2:19-bk-02552-BKM                                 Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                          Desc
                                                                       Main Document    Page 7 of 33
  Fill in this information to identify your case:

 Debtor 1                JOSHUA MARQUEZ
                         First Name                     Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                     Middle Name                 Last Name


 United States Bankruptcy Court for the:          DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                     D Check ifthis is an
                                                                                                                                  amended filing

Official Form 106C
Schedule C: The Property You Claim as E                                                               mpt                                                 4/16

Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specificdollaramountas exempt.Alternatively, you may claimthefull fairmarketvalueofthe property beingexempted upto theamountof
anyapplicablestatutory limit. Someexemptions-suchasthosefor healthaids, rightsto receivecertain benefits,andtax-exemptretirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicablestatutory amount.
 Parti:         Identify the Pro e     You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
          You are claimingstate and federal nonbankruptcyexemptions. 11 U. S.C. § 522(b)(3)
      D Youareclaimingfederalexemptions. 11 U.S.C.§ 522(b)(2)
 2. Forany property you list on ScheduleA/Bthat you claim as exempt, fill in the information below.
      Brief description of the property and line on        Current value of the   Amount of the exemption you claim      Specificlaws that allow exemption
      ScheduleA/Bthat lists this property                  portion you own
                                                           Copy the value from    Checkonly one boxfor eachexemption.
                                                           Schedule A/B

      BEDROOM FURNITURE $200: 2                                       $575. 00                                $575.00    Ariz- Rev-stet § 33-1123
      BEDS, 1 DRESSER
      LIVING ROOM FURNITURE $100: TV                                              1-1 100%offairmarket value, upto
      STAND, 2 END TABLES                                                              any applicable statutory limit
      KITCHENITEMS$75: POTS, PANS,
      PLATES & UTENSILS
      DININGROOM FURNITURE$200:
     TABLE & 6 CHAIRS
      Line from Schedule A/B: 6.1

     TVS 2 X 65", X BOX                                               $600.00                                 $600.00    Ariz- Rev- stat- § 33-1123
      Line from Schedule A/B: 7.1
                                                                                  1-1 100%affairmarketvalue, upto
                                                                                       any applicable statutory limit

     CLOTHING                                                         $200.00                                 $200. 00   Ariz- Rev- stat § 33-1125(1)
     Line from Schedule A/B: 11.1
                                                                                  D 100%offairmarketvalue,upto
                                                                                      any applicable statutory limit

     CHECKING: WELLS FARGO BANK                                       $300. 00                                $300.00    Ariz-R®v-stat § 33-1126(A)(9)
     XXX9685
     Line from Schedule A/B: 17.1                                                 1-1 100%offairmarketvalue, upto
                                                                                      any applicable statutory limit




OfficialForm 106C                                   ScheduleC: The PropertyYou Claimas Exempt                                                      page 1 of 2
SoftwareCopyright(c) 1998-2018Best Case, LLC-www.bestcase.com                                                                                Best Case Bankruptcy
              Case 2:19-bk-02552-BKM                        Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                   Desc
                                                            Main Document    Page 8 of 33
  Debtor1      JOSHUAMARQUEZ                                                                                Case number (if known)
       Briefdescription of the property and line on                Current value of the   Amount of the exemption you claim          Specific laws that allow exemption
       ScheduleA/Bthat lists this property                         portion you own
                                                                   Copy the value from    Checkonly one boxforeach exemption.
                                                                   Schedule A/B
      401K:ACKERSTONE                                                        $200.00                                  $200. 00       Ariz- Rev- stat § 9-931
      Line from Schedule AS: 21 .1
                                                                                          D 100%offairmarketvalue, upto
                                                                                               any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
             No

      D Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
             D       No
             D       Yes




OfficialForm 106C                                          ScheduleC:The PropertyYouClaimas Exempt                                                              page 2 of 2
Software Copyright (c) 1996-201 8 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy
             Case 2:19-bk-02552-BKM                                 Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                        Desc
                                                                    Main Document    Page 9 of 33
 Fill in this information to identify your case:

 Debtor 1               JOSHUA MARQUEZ
                        First Name                      Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)    First Name                      Middle Name              Last Name


 United States Bankruptcy Courtfor the:            DISTRICTOFARIZONA

 Case number
 (if known)
                                                                                                                                d Check if this is an
                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors                              ho Have Claims Secured by Property                                                                  12/15
Be as complete and accurate as possible. Iftwo married people are filing together, both areequally responsible for supplying correct information. Ifmore space
is needed,copytheAdditionalPage,fill it out, numbertheentries, andattach it to thisform. Onthetop ofanyadditionalpages,writeyour nameandcase
number (if known).
1. Do any creditors have claims secured by your property?
           No. Checkthis boxandsubmitthisformto the courtwithyourotherschedules.You havenothingelseto reporton thisform.
      D Yes. Fill in all of the information below.




OfficialForm 106D                             ScheduleD: CreditorsWhoHaveClaims Securedby Property                                                  page 1 of 1
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 2:19-bk-02552-BKM                       Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                     Desc
                                                           Main Document    Page 10 of 33
  Fill in this information to identify your case:
  Debtor 1                   JOSHUA MARQUEZ
                             First Name                 Middle Name                         Last Name

  Debtor 2
  (Spouse if, filing)        First Name                 Middle Name                         Last Name

  United States Bankruptcy Courtforthe:           DISTRICTOFARIZONA

 Case number
 (ifknown)
                                                                                                                                   D Check if this is an
                                                                                                                                     amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITT claims and Part 2 for creditors with NONPRIORITY claims. Listthe other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule S: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
ScheduleD:CreditorsWhoHaveClaimsSecuredby Property. If morespaceis needed,copythe Partyou need,fill it out, numbertheentries in the boxesonthe
left.AttachtheContinuationPagetothispage.Ifyouhavenoinformationto reportina Part,donotfilethatPart.Onthetopofanyadditionalpages,writeyour
name and case number (if known).
 Part 1:          List All of Your PRIORITY Unsecured Claims
 1. .» any creditors have priority unsecured claims againstyou?
            No. Go to Part 2.
       D Yes.
 Part 2-          List All Of Your NONPRIORITY Unsecured Claims
 3. Do any creditors have nonpriority unsecured claims against you?
       D No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
           Yes.

 4. Listall ofyour nonprlority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one nonpriority
    unsecuredclaim, listthecreditorseparatelyforeachclaim. Foreachclaimlisted, identifywhattype ofclaimit is. Donot listclaimsalreadyincludedin Part 1."Ifmore
    thanonecreditorholdsa particularclaim, listtheothercreditorsin Part3. 1fyouhavemorethanthreenonpriorityunsecuredclaimsfill outtheContinuation
       Part 2.
                                                                                                                                          Total claim

14.1         AUTO NOW FINANCIAL SERVICE                         Last 4 digits of account number         XX                                           $8,000.00
             Nonpriority Creditor's Name
             P.O. BOX 28440                                     Whenwasthe debt incurred?               2018
             Tern e. AZ 85285
             NumberStreet City StateZip Code                    As ofthe dateyou file, the claim is: Checkall thatapply
             Who incurred the debt? Check one.

                  Debtor 1 only                                 D Contingent
             D Debtor 2 only                                          Unliquidated
             D Debtor1 andDebtor2 only                          D Disputed
             D Atleastoneofthedebtorsandanother                 Type of NONPRIORITYunsecured claim:
             D Check ifthis claim isfor a community             D Student loans
             debt
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subject to offset?                    report as priority claims
                  NO                                            D Debtsto pension orprofit-sharing plans, andothersimilardebts
             a Yes                                                    Other. Specify CREDIT




Official Form 106 E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page1 of 7
SoftwareCopyright(c) 1996-2019BestCase, LLC- www.bestcase.com                                           35110                                   Best Case Bankruptcy
               Case 2:19-bk-02552-BKM                      Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                       Desc
                                                           Main Document    Page 11 of 33
  Debtor 1 JOSHUAMARQUEZ                                                                                   Case number (ifknown)

            BANNER DESERT                                               Last 4 digits of account number       XX                                        $1, 200. 00
            Nonpriority Creditor's Name
            1441 NORTH 12TH STREET                                     When was the debt incurred?            2018
            Phoenix, AZ 85006
            Number Street City State Zip Code                          As ofthe date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
            D Debtor2 only                                                 Unliquidated
            D Debtor1 andDebtor2 only                                  D Disputed
            D Atleastoneofthedebtorsandanother                         Type of NONPRIORirr unsecured claim:

            D Checkifthis claim is fora community                      D Student loans
            debt                                                       D Obligations arisingoutofa separation agreement ordivorce thatyoudidnot
            Is the claim subject to offset?                            report as priority claims
                No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                          Other. Specify MEDICAL

            BUREAU OF MEDICAL
 4.3        ECONOMICS                                                  Last4 digits of account number        XX                                        $1, 900. 00
            Nonpriority Creditor's Name
            326 E. CORONADORD                                          Whenwasthe debt incurred?             2019
            Phoenix, AZ 85004
            NumberStreet City StateZipCode                             As ofthe dateyou file, the claim Is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
            D Debtor2 only                                                 Unliquidated
            D Debtor1 and Debtor2 only                                 D Disputed
            D Atleastoneofthedebtorsandanother                         Type of NONPRIORinr unsecured claim:

            D Check ifthis claim isfora community                      D Studentloans
           debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Isthe claim subjectto offset?                               report as priority claims
               No                                                      D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                          Other.Specify EMERGENCY PROFESSIONALSERVICES

 4.4       COLLECTION SERVICE BUREAU                                   Last 4 digits of account number       XX                                          $900. 00
           Nonpriority Creditor's Name
           P.O. BOX 310                                                When was the debt incurred?           2018
           Scottsdale, AZ 85252
           NumberStreet City StateZip Code                             As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.

               Debtor 1 only                                           D Contingent
           DDebtor2oniy                                                   Unliquidated
           D Debtor 1 and Debtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

           D Check Ifthisclaim isfora community                        D Student loans
           debt                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionorprofit-sharing plans, andothersimilardebts
           D Yes                                                          Other.Specify PROGRESSIVEMEDICALASSOCIATES




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                              Page2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                  Best Case Bankruptcy
            Case 2:19-bk-02552-BKM                                Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                  Desc
                                                                  Main Document    Page 12 of 33
 Debtor 1 JOSHUAMARQUEZ                                                                            Case number (ifknown)

          CREDIT SECURITf ACCEPTANCE
 4.5      CORP                                                 Last4 digitsofaccountnumber 0599                                                $10, 000. 00
          Nonpriority Creditor's Name
          P.O. BOX 1310                                        Whenwasthe debtincurred?              2018
          Mesa, AZ 85211
          Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                    D Contingent
          D Debtor2 only                                           Unliquidated
          D Debtor1 andDebtor2 only                            D Disputed
          D At least one ofthe debtors and another             Type of NONPRIORITY unsecured claim:

          D Checkifthisclaimisfora community                   D Student loans
          debt                                                 D Obligations arising outofa separation agreement ordivorce thatyoudidnot
          Is the claim subject to offset?                      report as priority claims
              No                                               D Debtstopensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                    Other. Specify CREDIT

|4.6      DEPT OF ED/ NAVIENT                                  Last 4 digits of account number       XX                                       $20, 000. 00
          Nonpriority Creditor's Name
          P.O BOX 82505                                        Whenwasthe debtincurred?              2018
          Lincoln, NE 68501
          Number Street City State Zip Code                    As ofthe dateyou file, the claim is: Checkall that apply
          Who incurred the debt? Check one.

             Debtor 1 only -                                   D Contingent
          D Debtor2 only                                           Unliquidated
          D Debtor 1 andDebtor2 only                           D Disputed
          D Atleastoneofthedebtorsandanother                   Type of NONPRIORITY unsecured claim:

          D Checkifthisclaimisfora community                   D Studentloans
          debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                      report as priority claims
             No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                    Other.Specify STUDENT LOANS

          EMERGENCY PROFESSIONAL
 4.7      SERVICES P.C                                         Last4 digits of account number        XX                                         $1,900.00
          Nonpriority Creditor's Name
          P.O. BOX 29862                                       Whenwasthe debt incurred?             2018
          Phoenix, AZ 85038
          Number Street City State Zip Code                    As ofthe dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.

             Debtor 1 only                                     D Contingent
          D Debtor2 only                                           Unliquidated
          D Debtor 1 and Debtor2 only                          D Disputed
          D Atleastoneofthedebtorsandanother                   Type of NONPRIORITY unsecured claim:

          D Checkifthisclaimisfora community                   D Student loans
          debt                                                 D Obligations arisingoutofa separation agreement ordivorce thatyoudid not
          Is the claim subjectto offset?                       report as priority claims
             No                                                D Debtsto pension orprofit-sharing plans, andothersimilardebts
          D Yes                                                   Other. Specify MEDICAL




Official Form 106 E/F                              ScheduleE/F: CreditorsWhoHave Unsecured Claims                                                 Page 3 of 7
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase.com                                                                               Best Case Bankruptcy
           Case 2:19-bk-02552-BKM                         Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                   Desc
                                                          Main Document    Page 13 of 33
  Debtor 1 JOSHUA MARQUEZ                                                                                Case number (if known)

 4.8        First Premier Bank                                        Last4 digits of account number       XX                                             $400.00
            Nonpriority Creditor's Name
            P.O. Box 5524                                             Whenwasthe debt incurred?            2018
            Sioux Falls, SD 57117-5524
            Number Street City State Zip Code                         As ofthe date you file, the claim is: Checkall thatapply
            Who incurred the debt? Check one.

                Debtor 1 only                                         D Contingent
            D Debtor 2 only                                               Unliquidated
            D Debtor1 andDebtor2 only                                 D Disputed
            D At least one ofthe debtors and another                  Type of NONPRIORIT/unsecured claim:
            D Checkifthisclaimisfora community                        D Student loans
            debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                           report as priority claims
                No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                         Other. Specify CREDIT

 4.9        HEALTHCARE COLLECTIONS                                    Last4 digits of account number      XX                                           $1, 400. 00
            Nonpriority Creditor's Name
            P.O. BOX 82910                                            When was the debt incurred?          2018
            Phoenix, AZ 85071
           NumberStreetCityStateZipCode                               As ofthe date you file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
            D Debtor2 only                                                Unliquidated
            D Debtor 1 and Debtor 2 only                              D Disputed
            D At leastoneofthedebtorsandanother                       Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                        D Student loans
           debt                                                       D Obligations arising outofa separation agreement ordivorce thatyoudidnot
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          OtherSpecify BANNERDESERT

 4.1       PENTAGON FEDERAL CREDIT
 0
           UNION                                                      Last 4 digits ofaccount number      XX                                             $700. 00
           Nonpriority Creditor's Name
           2930 EISENHOWER AVENUE                                     When was the debt incurred?         2018
           Alexandria, VA 22314
           NumberStreet City StateZip Code                            As of the dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor 1 and Debtor2 only                                D Disputed
           D Atleastoneofthedebtorsandanother                         Type of NONPRIORITT unsecured claim:

           D Checkifthisclaimisfora community                         D Student loans
           debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                            report as priority claims
               No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other.Specify CREDIT




Official Form 106 E/F                                    Schedule E/F: Creditors WhoHave Unsecured Claims                                                Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC -www. beslcase. com                                                                               Best Case Bankruptcy
            Case 2:19-bk-02552-BKM                                Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                  Desc
                                                                  Main Document    Page 14 of 33
  Debtor 1 JOSHUA MARQUEZ                                                                            Case number (ifknown)

 4.1
  1        PROGRESSIVE LEASING                                   Last4 digitsofaccountnumber XX                                              $1,200. 00
           Nonpriority Creditor's Name
           256 W. DATA DR.                                       When was the debt incurred?            2018
           Dra er, UT 84020
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
           D Debtor2 only                                            Unliquidated
           D Debtor1 andDebtor2 only                             D Disputed
           D Atleastoneofthedebtorsandanother                    Type of NONPRIORITf unsecured claim:

           D Checkifthisclaimisfora community                    D Student loans
           debt                                                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                       report as priority claims
              No                                                 D Debtstopension orprofit-sharing plans, andothersimilardebts
           Dyes                                                      Other. Specify CREDIT

14. 1 j    REVSOLVE INC.
[2_]                                                             Last4 digitsofaccountnumber XX                                                $900. 00
           Nonpriority Creditor's Name
          1395 N. HAYDEN RD.                                     Whenwasthe debtincurred?              2018
          Scottsdale, AZ 85257
          NumberStreet CityStateZipCode                          As of the dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.

              Debtor 1 only .                                    D Cgntingent
          D Debtor2 only                                             Unliquidated
          D Debtor1 andDebtor2 only                              D Disputed
          D At leastoneofthedebtorsandanother                    Type of NONPRIORITY unsecured claim:

          D Check ifthisclaim isfora community                   D Student loans
          debt                                                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                        report as priority claims
              No                                                 D Debtstopensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                      Other.Specify PROGRESSIVE MEDICALASSOC.

 4.1
 3        SouthwestCreditSystems, L.P.                           Last4 digits ofaccount number         XX                                      $900. 00
          Nonpriority Creditor's Name
          4120 INTERNATIONAL PARKWAY                             Whenwasthe debtincurred?              2018
          STE. 1100
          Carrollton, TX 75007
          NumberStreet City StateZip Code                        As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
          D Debtor2 only                                            Unliquidated
          D Debtor 1 and Debtor2 only                            D Disputed
          D At least one ofthe debtors and another               Type of NONPRIORIT/unsecured claim:
          D Check ifthis claim isfora community                  D Studentloans
          debt                                                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Isthe claim subjectto offset?                          report as priority claims
              No                                                 D Debtstopension orprofit-sharing plans, andothersimilardebts
          D Yes                                                     Other. Specify T MOBILE




Official Form 106 E/F                                ScheduleE/F: Creditors Who Have Unsecured Claims                                          Page5 of 7
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase.com                                                                          Best Case Bankruptcy
           Case 2:19-bk-02552-BKM                           Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                              Desc
                                                            Main Document    Page 15 of 33
  Debtor 1 JOSHUA MARQUEZ                                                                                  Case number (ifknown)

  4.1
  4          T MOBILE                                                  Last4 digits of account number        XX                                                     $900.00
             Nonpriority Creditor's Name
             P.O. BOX 51843                                            When was the debt incurred?           2018
             Los An eles, CA 90051
             NumberStreet City StateZip Code                           As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                   Debtor 1 only                                       D Contingent
             D Debtor 2 only                                               Unliquidated
             D Debtor 1 andDebtor2 only                                D Disputed
             D At leastoneofthedebtorsandanother                       Type of NONPRIORIT/unsecured claim:
             d Checkifthisclaimisfora community                        D Student loans
             debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subjectto offset?                            reportas priority claims
                   NO                                                  D Debtsto pension orprofit-sharing plans, andothersimilardebts
             D Yes                                                        Other. Specify CREDIT

 4.1
 5           US DEPT OF EDUCATION                                      Last4 digits of account number        XX                                                  $5, 000. 00
             Nonpriority Creditor's Name
             P.O. BOX 16408                                            When was the debt incurred?           2018
             Saint Paul, MN 55116
             Number Street City State Zip Code                         As ofthe dateyou file, the claim is: Checkall thatapply
             Who incurred the deM? Check one.

                   Debtor 1 only                                       D Contingent
             D Debtor2 only                                               Unliquidated

             D Debtor1 andDebtor2 only                                 D Disputed
             D At least one ofthe debtors and another                  Type of NONPRIORITYunsecured claim:
                                                                          Student loans
             D Check ifthis claim is fora community
             debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subject to offset?                           report as priority claims
                   No                                                  D Debtsto pensionorprofit-sharingplans,andothersimilardebts
             D Yes                                                     D Other.Specify
                                                                                            STUDENT LOANS
 Part 3:       List Others to Be Notified About a Debt That You Alread Listed
5.UsethispageOnlyifyouhaveotherstobenotifiedaboutyourbankruptcy,fora debtthatyoualreadylistedinParts1 or2.Forexample,ifa collectionagency
      is tiying to collect from you for a debt you oweto someone else, list the original creditor In Parts 1 or 2, then list the collection agency here. Similarly, ifyou
      have more than one creditor for any ofthe debts that you listed in Parts 1 or 2, list the additional creditors here. Ifyou do not have additional person's to'be
      notifiedforanydebts in Parts 1 or2, do notfill outor submitthis page.
 Part 4:       Add the Amounts for Each T                e of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
      type of unsecured claim.

                                                                                                                                 Total Claim
                          6a. Domestic support obligations                                                   6a. $                                  0.00
           Total
      claims
  from Part 1             6b. Taxes and certain other debts you owe the government                           6b. $                                  0.00
                          6c. Claims for death or personal injury white you were intoxicated                 6c. $                                  0.00
                          6d. Other.Addallotherpriorityunsecuredclaims.Writethatamounthere.                  6d. $                                  0.00

                          6e. Total Priority.Add lines 6a through 6d.


                                                                                                                                 Total Claim
                          6f.      Student loans                                                             6f.                               5, 000. 00
           Total
         claims
  from Part 2             6g. Obligationsarising out ofa separation agreementor divorcethat
                              you did not report as priority claims  *                                       6g.                                    0. 00
                          6h. Debtsto pension or profit-sharing plans,and othersimilardebts                  6h.                                    0.00

Official Form , 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                        Best Case Bankruptcy

             Case 2:19-bk-02552-BKM                               Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                            Desc
                                                                  Main Document    Page 16 of 33
  Debtor 1 JOSHUAMARQUEZ                                                                             Case number (if known)
                         6i.    Other. Add all other nonpriority unsecured claims. Writethatamount
                                here.                                                                                         50,300.00

                         6j.    Total Nonpriority. Add lines 6f through 6i.,,                          6j.                    55, 300. 00




Official Form 106 BF                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        Page7 of 7
Software Copyright (c) 1996-201 9 Best Case, LLC - www. bestcase. com                                                                       Best Case Bankruptcy

             Case 2:19-bk-02552-BKM                                Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                           Desc
                                                                   Main Document    Page 17 of 33
  Fill in this information to identify your case:

  Debtor 1                JOSHUAMARQUEZ
                          First Name                      MiddleName              Last Name

  Debtor 2
 (Spouse if. filing)      First Name                      Middle Name             Last Name


 United States Bankruptcy Courtforthe:              DISTRICTOFARIZONA

 Case number
 (if known)
                                                                                                                               d Check if this is an
                                                                                                                                 amended filing


Official Form 106G
Schedule G: Execute                                 Contracts and Unexpired Leases                                                                 12/15
Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
information.Ifmorespaceisneeded,copytheadditionalpage,fill it out, numbertheentries,andattachit tothispage.' Onthetopofany
additional pages,write your name and case number(if known).

1.      Doyou haveany executory contracts or unexpiredteases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fillin all ofthe information beloweven ifthecontacts ofleasesare listed on Schedule A/B:Property (Official Form 106A/B).
2.      Listseparately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples ofexecutory contracts
        and unexpired leases.


         Person or company with whom you havethe contract or lease                  State what the contract or lease is for
                         Name, Number, Street, City, StateandZIPCode
  2.1
          Name



          Number       Street

          Ci                                     State                 ZIPCode
  2.2
          Name



          Number       Street

          Ci                                     State                 ZIPCode
  2.3
          Name



          Number       Street

          CT                                    State                  ZIPCode
  2.4
          Name


          Number       Street

          City                                  State                  ZIPCode
  2.5
          Name


          Number       Street

          d                                     State                  ZIP Code




Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
SoftwareCopyright(c) 1996-2018BestCase, LLC-www.bestcase.com                                                                               Best CaseBankruptcy
               Case 2:19-bk-02552-BKM                        Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                Desc
                                                             Main Document    Page 18 of 33
  Fill in this information to identify your case:

  Debtor 1                   JOSHUA MARQUEZ
                             First Name                         Middle Name        Last Name
  Debtor 2
  (Spouse if, filing)        First Name                         Middle Name        Last Name


  United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (ifknown)                                                                                                               D Check ifthis is an
                                                                                                                           amended filing

 Official Form 106H
Schedule H: Your Codebtors                                                                                                                  12/15

Codebtorsare people orentitieswhoarealso liableforany debtsyou may have. Beas completeandaccurateas possible. Iftwo married
people arefilingtogether, bothareequally responsibleforsupplyingcorrect information. Ifmorespaceis needed,copytheAdditional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Pageto this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

        1. Doyou haveany codebtors? (Ifyou are filing a joint case, do not list eitherspouse as a codebtor.

            No
       D Yes

       2.Withinthe last 8 years, haveyou lived in a community property state or territory? (Communitypropertystatesandterritoriesinclude
       Arizona,California,Idaho,Louisiana,Nevada,NewMexico,PuertoRico,Texas,Washington,andWisconsin.)'

            No. Go to tine 3.
       [-1Yes,Didyourspouse,formerspouse,orlegalequivalentlivewithyouatthetime?

   3. In Column 1, list all ofyour codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only ifthat person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 1060),ScheduleE/F(OfficialForm 106E/F),or ScheduleG (OfficialForm 106G). UseScheduleD,ScheduleE/F,or ScheduleG to fill
       out Column 2.

                 Column 1: Yoyrcodebtor                                                           Column2: The creditor to whom you owe the debt
                 Name, Number, Street, City, StateandZIPCode                                      Check all schedulesthat apply:

                                                                                                  D Schedule D, line
                 Name
                                                                                                  D Schedule E/F, line
                                                                                                  D ScheduleG, line
                 Number            Street
                 City                                   State                      ZIPCode



    3.2                                                                                           D Schedule D, line
                 Name
                                                                                                  D Schedule E/F, line
                                                                                                  a Schedule G, line
                 Number            Street
                 City                                   State                      ZIP Code




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 1 of 1
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                       BestCase Bankruptcy
              Case 2:19-bk-02552-BKM                              Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                    Desc
                                                                  Main Document    Page 19 of 33
 Fill in this information to identi    our case:


 Debtor 1                      JOSHUA MARQUEZ
 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the:       DISTRICT OF ARIZONA

 Case number                                                                                       Check if this is:
 (Ifknown)
                                                                                                   D An amended filing
                                                                                                   D A supplementshowingpostpetitionchapter
                                                                                                       13 income as of the following date:
 Official Form 1061                                                                                    MM/DD/YYYY
 Schedule I: Your Income                                                                                                                     12/15
Be as completeandaccurateas possible. Iftwo married people arefilingtogether(Debtor1 and Debtor2), bothareequally responsiblefor
supplying correctinformation.Ifyou aremarriedand notfilingjointly, andyourspouseis livingwithyou, include informationaboutyour
spouse. Ifyou areseparatedandyourspouseis notfilingwithyou, do not include informationaboutyourspouse.Ifmorespace is needed,
attach a separatesheettothisform. Onthetop ofanyadditionalpages,writeyournameandcase number(if known).Answerevery question.
 Parti:                Describe Em lo ment

 1.     Fill in your employment
        information.                                               Debtor 1                               Debtor2 or non-filing spouse
        Ifyou have morethan onejob,                                      Employed                         D Employed
        attach a separate page with           Employment status
        information about additional                               D Notemployed                          a Notemployed
        employers.
                                              Occupation           LABOR
        Include part-time, seasonal, or
        self-employed work.                   Employer's name      ACKERSTONE
        Occupation may include student        Employer's address
        or homemaker, if it applies.


                                              How long employed there?        6 MONTHS
 Part 2:               Give Details About Monthl Income

Estimatemonthlyincomeasofthedateyoufilethisform. Ifyouhavenothingto reportforanyline,write$0inthespace.Includeyournon-filing
spouse unless you are separated.

Ifyouoryournon-filingspousehavemorethanoneemployer,combinethe informationforallemployersforthatpersononthelinesbelow. Ifyouneed
more space, attach a separate sheet to this form. ,.

                                                                                                 For Debtor 1          For Debtor 2 or
                                                                                                                       non-filin s ouse

        List monthly gross wages, salary, and commissions (before all payroll
       deductions). Ifnot paid monthly, calculate what the monthly wagewould be.         2- $         2, 666. 00       $            N/A
 3.     Estimate and list monthly overtime pay.                                          3. +$              0.00       +$           N/A

4.     Calculate gross Income. Add line 2 + line 3.                                      4. $       2, 666. 00             $     N/A




OfBcial Form 1061                                                ScheduleI: Your Income
              Case 2:19-bk-02552-BKM                   Doc 14 Filed  03/11/19 Entered 03/12/19 14:36:05                              Descpage 1
                                                       Main Document       Page 20 of 33
                                    A
  Debtor 1 JOSHUA MARQUEZ                                                                         Case number {if known)



                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-flling spouse
      Copy line 4 here                                                                     4.         $         2, 666. 00    $               N/A
 5.   List all payroll deductions:
      5a.    Tax, Medicare,andSocial Security deductions                                   5a.        $           666.00      $               N/A
      5b.    Mandatory contributions for retirement plans                                  5b.        $"             0.00     $               N/A
      5c.    Voluntary contributions for retirement plans                                  5c.        $-             0.00     $'              N/A
      5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
      5e.    Insurance                                                                     5e.        $              0. 00    $-              N/A
      5f.    Domestic support obligations                                                  5f.        $              0. 00    $-              N/A
      5g.    Union dues                                                                    sg.        $              0.00     $               N/A
      5h.    Otherdeductions. Specify:                                                     5h.+       $-             0.00 +   $               N/A
 6.   Addthe payroll deductions. Add lines5a+5b+5c+5d+5e+5f+5g+5h.                         6.         $           666. 00     $               N/A
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.         $         1,000.00      $

 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinaryand necessarybusinessexpenses, and the total
             monthly net income.                                                           8a.        $              0.00     $               N/A
      Sb.    Interest and dividends                                                        8b.        $              0.00     $               N/A
      8c.    Familysupport paymentsthatyou, a non-filingspouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00     $               N/A
      8d.    Unemployment compensation                                                     8d.        $              0.00     $               N/A
      8e.    Social Security                                                               8e.        $              0.00     $               N/A
      8f.    Othergovernmentassistancethatyou regularly receive
             Include cash assistanceand the value (if known) ofany non-cashassistance
             thatyou receive, such as food stamps (benefits underthe Supplemental
             NutritionAssistance Program) or housingsubsidies.
             Specify:                                                                      8f.        $             0. 00   $                 N/A
      8g.    Pension or retirement income                                                  8g.        $             0. 00   $                 N/A
      8h.    Other monthly income. Specify:                                                8h.+ $                   0. 00 + $                 N/A
 9. Addall otherincome. Add lines8a+8b+8o<-8d+8e+8f+8g+8h.                                 9.     $                 0. 00     $               N//

 10. Calculate monthly income. Add line 7 + line9.                                       10. $$            2, 000.
                                                                                                           2, 000.00  +$
                                                                                                                   00 + $          N/A ==$
                                                                                                                                   N/A   $          2,000. 00
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11. Stateall otherregularcontributionsto theexpensesthatyou list in ScheduleJ.
     Include contributions from an unmarried partner, members ofyour household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to payexpenses listed in Schedule J.
      Specify:                                                                             .                                        11, +$               g^O
 12. Addtheamountinthe lastcolumnofline10totheamountin line11. Theresultisthecombinedmonthlyincome.
      Writethatamounton the SummaryofSchedulesand StatisticalSummaryofCertainLiabilitiesand RelatedDate, ifit
      applies                                                                                                                       12.   $         2, 000. 00

                                                                                                                                          Combined
                                                                                                                                          monthly income
 13. Do you expect an increase or decrease within the yearafter you file this form?
                No.
      D         Yes. Explain:




OfficialFoim 1061                                                        ScheduleI: Your Income
            Case 2:19-bk-02552-BKM                    Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                         Descpage 2
                                                      Main Document    Page 21 of 33
 Fill in this information to identify your case:

 Debtor 1                JOSHUA MARQUEZ                                                                    Check if this is:
                                                                                                           [] An amended filing
 Debtor 2                                                                                                  D A supplement showing postpetition chapter
 (Spouse, iffiling)                                                                                               13 expenses as of the following date:

 United States BankruptcyCourtfor the: DISTRICTOF ARIZONA                                                         MM/DD/YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                                 12/15
 Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number(if known). Answerevery question.
'PartT'    DescribeYour Household
 1. Is this a joint case?
              No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
                  D No
                  D Yes.Debtor2 mustfileOfficialForm 106J-2,ExpensesforSeparateHouseholdofDebtor2.
 2.   Doyou have dependents? d NO
      Do not list Debtor 1 and                     Fill out this information for   Dependent's relationshipto        Dependent's        Does dependent
                                           Yes.
      Debtor 2.                                    each dependent.                 Debtor 1 or Debtor 2              age                live with you?

      Do not state the                                                                                                                  D No
      dependents names.                                                            DAUGHTER                          1                    Yes
                                                                                                                                           No
                                                                                   DAUGHTER                          2                     Yes
                                                                                                                                        D No
                                                                                                                                        D Yes
                                                                                                                                        a No
                                                                                                                                        D Yes
 3.   Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?            D Yes

                 Estimate Your Ongoing Monthly Expenses
   imateyour expensesas ofyour bankruptcyfilingdate unlessyouare usingthisform asa supplement in a Chapter13 caseto report
expensesasofa dateafterthe bankruptcy isfiled. Ifthis is a supplemental ScheduleJ, checkthe boxatthe top oftheform andfill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)                                                                                                      Your expenses

4. Therental or homeownershipexpensesforyourresidence. Includefirstmortgage
      payments and any rent for the ground or lot.         "                                    " *        4. $                            1,490. 00
      If not included in line 4:

      4a.       Real estate taxes                                                                         43. $                                  0.00
      4b.       Property, homeowner's, or renter's insurance                                              4b. $                                  0.00
      4c.       Home maintenance, repair, and upkeep expenses                                             4c. $                                  0. 00
      4d.       Homeowner'sassociationor condominiumdues                                                  4d. $                                  0.00
5. Additionalmortgage paymentsforyour residence,suchas homeequityloans                                     5. $                                  0.00



Official Form 106J                                                   ScheduleJ: Your Expenses                                                             page 1
        Case 2:19-bk-02552-BKM                          Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                          Desc
                                                        Main Document    Page 22 of 33
  Debtor 1    JOSHUA MARQUEZ                                                                        Case number (if known)

 6.    Utilities:
       6a.    Electricity, heat, natural gas                                                             6a. $                                200. 00
       6b.    Water, sewer, garbage collection                                                           6b. $                                 90.00
       6c.    Telephone, cell phone, Internet, satellite, and cable services                             6c. $                               100. 00
       6d.    Other. Specify:                                                                            6d. $                                 0.00
 7.    Food and housekeepingsupplies                                                                      7. $                               600. 00
 8.    Childcare and children's education costs                                                           8. $                                ^. 00
 9. Clothing, laundry, and dry cleaning                                                                   9. $                                 0.00
 10. Personal care products and services                                                                 10. $                                 0.00
 11. Medical and dental expenses                                                                         11. $                                  0.00
 12. Transportation. Includegas, maintenance, bus or train fare.
       Do not include car payments.                                                                      12. $                               300.00
 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                  13. $                                  0. 00
 14. Charitable contributions and religious donations                                                    14. $                                  0.00
 15. Insurance.
       Do not include insurancedeductedfrom your pay or included in lines 4 or 20.
       15a.   Life insurance                                                                            15a. $                                  0.00
       15b. Health insurance                                                                            15b. $                                  0.00
       15c. Vehicle insurance                                                                           15C. $                                  0.00
     15d. Otherinsurance. Specify:                                                                      15d. $                                  0.00
 16. Taxes. Do not includetaxesdeductedfrom your pay or included in lines4 or 20.
      Specify:                                                                                           16. $                                  0. 00
 17. Installment or lease payments:
       17a. Car payments for Vehicle 1                                                                  17a. S                                  0.00
       17b. Car payments for Vehicle 2                                                                  17b. $                                  0.00
       17c. Other. Specify:                                                                             17c. $                                  0.00
       17d. Other. Specify:                                                                             17d. $                                  0.00
 18. Yourpayments ofalimony, maintenance,andsupportthatyou did not report as
     deductedfrom yourpay on line5, ScheduleI, YourIncome(OfficialForm 1061).                            18. $                                  0.00
 19. Other payments you make to support others who do not live with you.                                       $                                0.00
      Specify:                                                                                           19.
 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule  I: Your
                                                                                       'ule I: Your Income.
                                                                                                    Income,
     20a: Mortgageson other property                                                       20a. $                                               0.00
      20b. Real estate taxes                                                                           20b. $                                   0. 00
      20c. Property, homeowner's, or renter's insurance                                                20c. $                                   0.00
      20d. Maintenance, repair, and upkeepexpenses                                                     20d. $                                   0.00
      20e. Homeowner's association or condominium dues                                                 20e. $                                   0.00
 21. Other: Specify:                                                                                    21. +$                                  0.00
 22. Calculateyour monthly expenses
     22a. Add lines 4 through 21.                                                                                  $                    2,780.00
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                          $
     22c. Add line 22a and 22b. The result is your monthly expenses.                                               $                    2, 780. 00
 23. Calculate your monthly net income.
     23a. Copy line 12 (your combined monthly income) from Schedule I.                                 23a. $                             2, 000. 00
     23b. Copy your monthly expensesfrom line 22cabove.                                                23b. -$                            2,780.00
      23c. Subtract your monthly expenses from your monthly income.
              The result is your monthly net income.                                                   23c. $                               -780.00

 24. Do you expect an increase or decrease in your expenses within the year after you file this form?
     Forexample, doyou expect to finish paying foryour car loanwithin theyear or doyou expect your mortgage payment to increase or decrease because of a
      modificationto the terms ofyour mortgage?
        No.
      D Yes.             Explain here:




Official Form 106J                                               ScheduleJ: Your Expenses                                                                  page 2
        Case 2:19-bk-02552-BKM                         Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                          Desc
                                                       Main Document    Page 23 of 33
  Fill in this information to identify your case:
  Debtor 1                   JOSHUAMARQUEZ
                             First Name                 MiddleName               LastName
  Debtor 2
 (Spouse if, filing)         First Name                 MiddleName               Last Name


 United States Bankruptcy Courtforthe:             DISTRICTOFARIZONA

 Case number
 (if known)
                                                                                                                              a Check if this is an
                                                                                                                                amended filing



Official Form 106Dec
 Declaration About an Individual Debtor's Schedules                                                                                                   12/15

Iftwo married peoplearefilingtogether, bothareequally responsibleforsupplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up'to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519,and 3571.


                       Sign Below

        Didyou payor agreeto paysomeonewhois NOTan attorneyto helpyou fill out bankruptcyforms?

        D       No
                Yes. Name of person        SHERI A. BARRIOS                                                 Attach Bankruptcy Petition Preparer's Notice,
                                                                                                            Declaration, and Signature(OfficialForm 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

        x <-                              ^                          x
              JOSHUAMARQ Z                                                          Signature of Debtor 2
              Signature of Debtor 1

              Date Februa            26, 2019                                       Date




Official Form 106Dec                                   Declaration About an Individual Debtor's Schedules
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                              BestCase Bankruptcy




              Case 2:19-bk-02552-BKM                       Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                  Desc
                                                           Main Document    Page 24 of 33
  Fill in this information to identify your case:

  Debtor 1                    JOSHUA MARQUEZ
                              First Name                       MiddleName                     Last Name
  Debtor 2
  (Spouse if, filing)         First Name                       Middle Name                    Last Name


  United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                           d Check if this is an
                                                                                                                                             amended filing


 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
 Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether, bothareequallyresponsibleforsupplyingcorrect
 information. Ifmore space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number(if known). Answerevery question.
  Part 1:         Give Details About Your Marital Status and Where You Lived Before

 1.    What is your current marital status?

        D       Married
                Not married

2.      During the last 3 years, have you lived anywhere other than where you live now?

        D      No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

         Debtor1 PriorAddress:                                                Debtor11
                                                                       Dates Debtor             Debtor2 PriorAddress:                             Dates Debtor 2
                                                                       lived there                                                                lived there
         3225 E. BASELINERD.                                           From-To:                 D SameasDebtor 1                                  D Sameas Debtor 1
         Gilbert, AZ 85234                                             12/16 TO 12/17                                                             From-To:




^_^ withln th!slast8 yeare, didyou ever livewith a spouse orlegal equivalent in a community property state orterritory? (Community property
statesandterritoriesincludeArizona,California,Idaho,Louisiana,Nevada,NewMexico,PuertoRico,Texas,WashingtonandWisconsin.)
               No
       D Yes.MakesureyoufilloutScheduleH:YourCodebtors(OfficialForm106H).
 Part 2          Explain the Sources of Your Income


4" P^, y?^ h,ay?a"y income from employment orfrom operating a business during thisyearorthetwo previous calendaryears?
       Fill in thetotal amount of income you received from alljobs and all businesses, including part-time activities,
       Ifyouarefilinga jointcaseandyou haveincomethatyoureceivetogether,listitonlyonceunderDebtor 1
       D       No
               Yes. Fill in the details.

                                                     Debtor 1                                                      Debtor 2
                                                     Sources of income                   Gross income              Sources of income              Gross income
                                                     Check all that apply.               (before deductions and    Check all that apply.          (before deductions
                                                                                         exclusions)                                              and exclusions)
 From January 1 of current year until                  Wages, commissions,                           $7, 907. 00   D Wages,commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                     bonuses, tips
                                                     D Operating a business                                        D Operating a business
Official Form 107                                        Statementof FinancialAffairsforIndividualsFilingforBankruptcy                                             page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcasa. com                                                                                  BestCaseBankruptcy
               Case 2:19-bk-02552-BKM                              Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                      Desc
                                                                   Main Document    Page 25 of 33
  Debtor 1      JOSHUAMARQUEZ                                                                             Case number {itknown)



                                                  D6btor 1                                                       Debtor 2
                                                  Sources of income                Gross income                  Sources of income           Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.       (before deductions
                                                                                   exclusions)                                               and exclusions)

 For last calendar year:                            Wages, commissions,                        $40, 108. 00      D Wages, commissions,
 (January 1 to December 31, 2018)                                                                                bonuses, tips
                                                  bonuses, tips
                                                  D Operatinga business                                          D Operatinga business

 For the calendar year before that:                 Wages, commissions,                       $23, 000. 00       D Wages, commissions,
 (January 1 to December 31, 2017)                                                                                bonuses, tips
                                                  bonuses, tips
                                                  D Operatinga business                                          D Operatinga business


      Did you receive any other income during this year or the two previous calendar years?
      Includeincome regardlessofwhetherthatincome istaxable. Examplesofotherincomearealimony; child support; SocialSecurity, unemployment,
      and otherpublicbenefitpayments; pensions;rental income; interest; dividends;moneycollected from lawsuits;royalties; andgamblingand lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

             N6
      D      Yes. Fill in the details.

                                                  Debtor 1                                                       Debtor 2
                                                  Sources of income               Gross income from              Sources of income          Gross income
                                                  Describe below.                 each source                    Describe below.            (before deductions
                                                                                  (before deductions and                                    and exclusions)
                                                                                  exclusions)

 Part 3:      List Certain Pa ments You Made Before You Filed for Bankru c

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D No. NeitherDebtor1 norDebtor2 hasprimarily consumer debts. Consumerdebtsaredefinedin 11 U.S.C.§ 101(8)as"incurredbyan
                    individualprimarilyfor a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 425* or more?
                     D No.        Goto line7.
                     D Yes Listbeloweachcreditortowhomyoupaida totalof$6,425*ormore inoneormore payments andthetotalamountyou
                                  paid that creditor. Do not include payments fordomestic support obligations, such as child support and alimony. Also, do
                                  not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and eveiy 3 years after that for cases filed on or afterthe date ofadjustment.
           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.      Go to line 7.
                     1-1 Yes Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthatcreditor.Donot
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attorney for this bankruptcy case.


      Creditor's Name and Address                            Dates of payment             Total amount          Amount you        Wasthis paymentfor.
                                                                                                     paid         still owe




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
SoftwareCopyright(c) 1996-2018BestCase, LLC- www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:19-bk-02552-BKM                            Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                      Desc
                                                             Main Document    Page 26 of 33
  Debtor 1        JOSHUA MARQUEZ                                                                    Case number {ifknown)



 7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives ofanygeneral partners; partnerships ofwhich you are a general partner; corporations
      ofwhich you are an officer, director, person in control, or owner of20% or more oftheirvoting securities; and'any managing agent, including one for
      a businessyou operateasa sole proprietor. 11 U.S.C. § 101. Includepaymentsfordomesticsupportobligations,suchaschildsupportand'
      alimony.

             No
       D Yes. Listall payments to an insider.
       Insider's Name and Address                               Dates of payment      Total amount        Amount you        Reasonfor this payment
                                                                                               paid           still owe

 8. Within1 yearbeforeyou filedfor bankruptcy, didyou makeany payments ortransferany property on accountofa debtthat benefitedan
      insider?
      Includepayments on debtsguaranteed or cosigned by an insider.

             No
      D Yes. Listall paymentsto an insider
       Insider's Name and Address                               Dates of payment      Total amount        Amount you        Reasonfor this payment
                                                                                               paid           still owe     Include creditor's name

 Part 4:      Identi Le al Actions, Re ossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      Listall suchmatters, includingpersonalinjurycases,smallclaimsactions,divorces,collectionsuits, paternityactions,supportoFcustody
      modifications, and contractdisputes.

      D      No
             Yes. Fill in the details.
       Case title                                           Nature of the case       Court or agency                        Status of the case
       Case number
       CREDIT SECURITY ACCEPTANCE                           SUMMONS                  WEST MESA JUSTICE                      D Pending
       CORP                                                                          COURT                                  D Onappeal
       CC2018-080599RC                                                               2050 WEST UNIVERSIP/                   D Concluded
                                                                                     Mesa, AZ 85201


10. Within 1 year before you filed for bankruptcy, was any ofyour property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

             No. Go to line 11.
      D Yes. Fill in the informationbelow.
       Creditor Name and Address                            Describethe Property                                   Date                          Value of the
                                                                                                                                                    property
                                                            Explain what happened

11. Within 90days beforeyoufiledfor bankruptcy, didany creditor, including a bankorfinancial institution, setoffanyamounts from your
      accounts or refuseto make a payment becauseyou owed a debt?
             No
      a Yes. Filljn the details.
       Creditor Name and Address                            Describe the action the creditor took                  Date action was                    Amount
                                                                                                                   taken

12. Within1 yearbeforeyoufiledforbankruptcy,wasanyofyourproperty inthepossessionofanassigneeforthebenefitofcreditors, a
      court-appointed receiver, a custodian, or another official?
           No
      a    Yes




OfficialForm107                                    StatementofFinancialAffairsforIndividualsFilingforBankruptcy                                           page3
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                                Best Case Bankruptey

           Case 2:19-bk-02552-BKM                           Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                   Desc
                                                            Main Document    Page 27 of 33
  Debtor 1        JOSHUA MARQUEZ                                                                         Case number (ifknown)


  Part5:       List Certain Gifts and Contributions

 13.        thin 2 yearsbeforeyou filedfor bankruptcy,didyou giveanygifts witha total value ofmorethan$600perperson?
              No
       D Yes. Fill in thedetailsforeachgift.
       Giftswitha total valueofmorethan$600                       Describethegifts                                        Datesyou gave                   Value
        per person                                                                                                        the gifts
        Person to Whom You Gave the Gift and
        Address:

 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
              No
       D Yes. Fill in the details foreach giftor contribution.
       Gifts or contributionsto charitiesthat total          Describewhatyou contributed                                  Datesyou                       Value
        more than $600                                                                                                    contributed
        Charity'sName
        Address (Number,Street,City,StateandZIPCodel

 Pa rt 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
       or gambling?

             No
       D     Yes. Fill in the details.
        Describe the property you lost and              Describeany insurancecoveragefor the loss                         Date of your      Value of property
        how the loss occurred,                                                                                            loss                           lost
                                                        Includetheamountthat insurance has paid. Listpending
                                                        insuranceclaims on line 33 of ScheduleA/B: Property.
 Pa rt 7:     List Certain Pa ments or Transfers


16. Within1 yearbeforeyoufiledforbankruptcy,didyouoranyoneelseactingonyourbehalfpayortransferanypropertytoanyoneyou
       consulted aboutseeking bankruptcy or preparing a bankruptcy petition?
       Includeanyattorneys, bankruptcypetition preparers, orcreditcounselingagenciesforservices required in yourbankruptcy.
       D     No
             Yes. Fill in the details.
       Person Who Was Paid                                       Description and value ofany property                     Date payment             Amount of
       Address                                                   transferred                                              or transfer was             payment
       Email or website address                                                                                           made
       Person Who Made the Payment, if Not You
       SHERI A. BARRIOS                                          CASH                                                     02/25/2019                  $200. 00
       723 W. POLK ST.
       Phoenix, AZ 85007
       sheridocprep@gmail. com


17. Within1 yearbeforeyouflledforbankruptcy,didyouoranyoneelseactingonyourbehalfpayortransferanypropertytoanyonewho
       promisedto helpyou dealwithyourcreditorsorto makepaymentsto yourcreditors?
       Do not include any paymentortransferthat you listed on line 16.

             No
       D     Yes. Fill in the details.
       Person Who Was Paid                                       Description and value of any property                    Date payment             Amount of
       Address                                                   transferred                                              or transfer was            payment
                                                                                                                          made




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
SoftwareCopyright(c) 1996-2018Best Case, LLC-vmw.bestcase.com                                                                                 BestCase Bankruptcy
             Case 2:19-bk-02552-BKM                         Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                    Desc
                                                            Main Document    Page 28 of 33
  Debtor 1        JOSHUA MARQUEZ                                                                           Case number (if known)



 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, .other than property
     transferred in the ordinary course ofyour businessor financialaffairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
     includegifts and transfers thatyou have already listed on this statement.
          No
     D Yes. Fill in the details.
       Person Who Received Transfer                                 Description and value of                  Describeany property or      Date transfer was
       Address                                                      property transferred                      payments received or debts   made
                                                                                                              paid in exchange
       Person's relationship to you

19. Within10years beforeyoufiledfor bankruptcy, didyou transferany property to a self-settled trust or similardeviceofwhichyouare a
      beneficiary? (These are often called asset-protection devices.)
          No
      D      Yes. Fill in the details.
       Nameof trust                                                 Description and value oftheproperty transferred                        DateTransferwas
                                                                                                                                           made

 Part 8:       _Ust^of Certain Fmancial Accpuntejnstruments, Safe De osit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
          No
      D      Yes. Fill in the details.
       Nameof FinancialInstitution and                          Last4 digits of              Type of account or       Date account was          Last balance
       Address (Number, Street, City, State andZIP             account number                instrument               closed, sold,         before closing or
       Code)                                                                                                          moved, or                      transfer
                                                                                                                      transferred

21. Doyou nowhave, or didyou havewithin 1 yearbeforeyou filedfor bankruptcy,anysafedepositboxor otherdepositoryforsecurities,
      cash, or other valuables?

             No
      D      Yes. Fill in the details.
       Name of Financial Institution                                Who else had access to it?            Describe the contents              Do you still
       Address (Number,Street,City,StateandZIPCode)                 Address (Number,Street,City,                                             have it?
                                                                    State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
             No
      D      Yes. Fill in the details.
       Name of Storage Facility                                     Who else has or had access            Describe the contents             Do you still
       Address (Number, Street, City, State andZIPCode)             to it?                                                                  have it?
                                                                    Address (Number, Street, City,
                                                                    State and ZIP Code)

 Part 9:       Identi   Pro         You Hold or Control for Someone Else

23. Doyou hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.

             No
      D Yes. Fill in the details.
      Owner's Name                                                  Where is the property?                Describe the property                         Value
      Address (Number, Street, City, State andZIPCode)              (Number, Street, City, State andZIP
                                                                    Code)

 Part 10: Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
OfficialForm 107                        Statement of FinancialAffairs forIndividuals FilingforBankruptcy                                 page 5
SoftwareCopyright (c) 1996-2018 BestCase, LLC- www. bestcase. com                                                                             BestCaseBankruptcy
             Case 2:19-bk-02552-BKM                            Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                 Desc
                                                               Main Document    Page 29 of 33
  Debtor 1        JOSHUAMARQUEZ                                                                             Case number (ifknown)



      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup ofthese substances,wastes, or material.
      S/te means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

             No
      D Yes. Fill in the details.
       Name of site                                                Governmental unit                           Environmental law, if you         Date of notice
       Address (Number, Street, City, State andZIPCode)            Address (Number,Street,City, Stateand       know it
                                                                   ZIP Code)

25. Haveyou notified any governmental unit of any release of hazardousmaterial?

             No
      D      Yes. Fill in the details.
       Name of site                                                Governmental unit                           Environmental law, if you         Date of notice
       Address (Number,Street,City,StateandZIPCode!                Address (Number, Street City, Stateand      know it
                                                                   ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
      D Yes. Fill in thedetails.
       Case Title                                                  Court or agency                          Nature of the case                   Status of the
       Case Number ;                                               Name                                                                          case
                                                                   Address'(Number, Street, City,
                                                                   State and ZIP Code)

 Part 11: Give Details About Your Business or Connections to An Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any ofthe following connections to any business?
             D A sole proprietor orself-employed ina trade, profession, orother activity, eitherfull-time or part-time
             D A memberofa limitedliabilitycompany(LLC)orlimitedliabilitypartnership(LLP)
             D A partner in a partnership
             D An officer, director, or managing executive of a corporation
             D Anownerofat least5%ofthevotingorequitysecuritiesofa corporation
             No. Noneof the aboveapplies. Goto Part 12.
      D Yes.Checkallthatapplyaboveandfill inthedetailsbelowforeachbusiness.
       Business Name                                          Describethe nature of the business                Employer Identification number
       Address                                                                                                  Do not include Social Security number or ITIN.
       (Number, Street, City, State andZIPCode)               Name of accountant or bookkeeper
                                                                                                                Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

             No
      D Yes. Fill in the details below.
       Name                                                   DateIssued
      Address
      (Number, Street, City, StateandZIPCode)

 Part 12: Si n Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
Official Form 107                        Statement ofFinancial Affairsfor Individuals FilingforBankruptcy                                page 6
SoftwareCopyright(c) 1996-2018 BestCase, LLC- www. bestcase. com                                                                                  BestCaseBankruptcy
           Case 2:19-bk-02552-BKM                             Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                      Desc
                                                              Main Document    Page 30 of 33
 Debtor 1 JOSHUA MARQUEZ                                                                                Case number{ifknown)


are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519. and 3571.


         HUAM RQUEZ                                                  Signature of Debtor 2
 Signature of Debtor 1

 Date Februa 26, 2019                                                Date

Didyou attachadditionalpagesto YourStatementof FinancialAffairsfor IndividualsFilingforBankruptcy(OfficialForm 107)?
    No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
    Yes. NameofPerson           SHERIA. BARRIOS .Attachthe BankruptcyPetitionPreparer'sNotice, Declaration, andSignature(OfficialForm
119).




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                      page?
SoftwareCopyright(c) 1996-2018BestCase, LLC-www.bestcase.com                                                                   Best Case Bankruptcy

           Case 2:19-bk-02552-BKM                         Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                       Desc
                                                          Main Document    Page 31 of 33
  Fill in this information to identify your case:

                          JOSHUAMARQUEZ
                          First Name                       Middle Name                LastName
 Debtor 2
 (Spouse if, filing)      First Name                       Middle Name                Last Name


 United States Bankruptcy Courtforthe:               DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                           D Check if this is an
                                                                                                                        amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                      Under Cha ter 7                          12/15


Ifyou are an individualfiling underchapter7, you mustfill out this form if:
   creditors haveclaimssecured by your property, or
   you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
         whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
               on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
               sign and date the form.

Beas completeandaccurateas possible. Ifmorespaceis needed,attacha separatesheetto this form. Onthetop ofanyadditionalpages,
              write your name and case number(if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. Foranycreditorsthatyou listed in Part1 ofScheduleD:CreditorsWhoHaveClaimsSecuredby Property(OfficialForm 106D),fill in the
   information below.
    Identifythecreditorandthe propertythatiscollateral                   Whatdoyou intendto dowiththe propertythat   Didyou claimthe property
                                                                         secures a debt?                             as exempt on Schedule C?

    Creditor's                                                           D Surrenderthe property.                    D No
    name:                                                                D Retainthe propertyand redeemit.
                                                                         D Retain the property and enter into a      D Yes
    Description of                                                          ReafRrmation Agreement.
    property                                                             D Retainthe property and [explain]:
    securing debt:

    Creditor's                                                           D Surrenderthe property.                    D No
    name:                                                                D Retainthe propertyand redeemit.
                                                                         D Retainthe property andenter into a        D Yes
    Description of                                                          ReafRrmation Agreement.
    property                                                             D Retain the property and [explain]:
    securing debt:

    Creditor's                                                           D Surrenderthe property.                    D No
    name:                                                                D Retainthe property and redeemit.
                                                                         D Retainthe property andenterinto a         D Yes
    Description of                                                          ReafRrmation Agreement.
    property                                                             D Retainthe property and [explain]:
    securing debt:

    Creditor's
                                                                         D Surrender the property.                   D No


OfficialForm 108                                      StatementofIntentionfor IndividualsFilingUnderChapter 7                                 page 1
Software Copyright (c) 1S96-2018BestCase, LLC-www. bestcase. com                                                                  Best Case Bankruptcy




              Case 2:19-bk-02552-BKM                          Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                      Desc
                                                              Main Document    Page 32 of 33
  Debtor 1     JOSHUA MARQUEZ                                                                          Case number (ifknown)

     name:                                                                D Retainthe propertyandredeem it.                        a Yes
                                                                          D Retainthe property andenter into a
    Description of                                                           ReafRrmation Agreement.
    property                                                              D Retainthe propertyand [explain]:
    securing debt:



 Part 2:      List Your Unex ired Personal Pro e                 Leases
Forany unexpiredpersonal property leasethatyou listed in ScheduleG: ExecutoryContracts and UnexpiredLeases(OfficialForm 106G),fill
in the informationbelow.Donot list real estate leases. Unexpiredleasesare leasesthatarestill in effect; the leaseperiod hasnotyetended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describeyour unexpired personal property leases                                                                               Will the lease be assumed?

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                0 No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:
                                                                                                                               D No
 Description of leased
 Property:
                                                                                                                               D Yes

 Lessor's name:
                                                                                                                               D No
 Description of leased
 Property:
                                                                                                                               D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:                                                                                                                     D Yes

 Lessor's name:                                                                                                                D No
 Description of leased
 Property:
                                                                                                                               D Yes

 Part 3:      Si n Below

Underpenaltyofperjury, I declarethatI haveindicatedmy intentionaboutanypropertyofmyestatethatsecuresa debtandanypersonal
property that is subject to an unexpired lease.


              HUA       R UZ                                                           Signature of Debtor 2
       Signature of Debtor 1


       Date       February 26, 2019                                                Date




OfficialForm108                                     StatementofIntentionforIndividualsFilingUnderChapter 7                                                 page 2
SoftwareCopyright(c) 1996-2018Best Case, LLC- www.bestcase.com                                                                                 Best Case Bankruptcy



           Case 2:19-bk-02552-BKM                           Doc 14 Filed 03/11/19 Entered 03/12/19 14:36:05                                     Desc
                                                            Main Document    Page 33 of 33
